Citation Nr: 1036666	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-23 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for left shoulder condition. 

Entitlement to service connection for residuals of a cervical 
spine fracture. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1988 to September 
2004, with 11 years of prior active service. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a August 2007 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Huntington, West 
Virginia.  The claims file was subsequently transferred to 
Roanoke, Virginia.  

The Veteran provided testimony at a September 2010 hearing before 
the undersigned.  A Transcript of the proceeding is associated 
with the claims folder.  

In a July 2008 written communication, the Veteran withdrew his 
claim for entitlement to an initial disability evaluation in 
excess for 20 percent for his service-connected peptic ulcer 
disease, status post vagotomy and antrectomy, indicating his 
satisfaction with the current 20 percent disability evaluation.  
Thus, this issue has been withdrawn and is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he currently suffers from residuals of 
a cervical spine fracture due to an injury sustained during 
service in 1977 while aboard the USS Seattle, when a heavy 
ammunition door fell on him, knocking him over.  He also contends 
that he suffers from left shoulder impingement and tendonitis, 
due to the physical training required as a search and rescue 
swimmer during service.  

The Report of Medical History included in the Veteran's September 
2004 separation examination included his report of painful 
shoulder and recurrent back pain; however, no pertinent defects 
or diagnoses were noted.  


Post-service medical records include a December 2006 x-ray 
showing extensive degenerative disc disease of the mid to lower 
cervical vertebra and minimal fragmentation of C-7 spinous 
process and possibly C-6 and smooth sclerotic margin, which were 
interpreted as "indicat[ive] of old process that could be old 
Clay Shoveler's fracture of the area."  

The report of an October 2005 VA examination included the 
Veteran's report that he experienced constant bilateral shoulder 
pain for the past two years.  Examination showed left shoulder 
limited range of motion, resulting in a diagnosis of tendonitis.  
Service connection is in effect for a right shoulder disability.  
December 2006 medical records show the Veteran reported a long 
history of bilateral shoulder pain since service, which he 
attributes to the search and rescue harness used as part of his 
service duties.  June 2007 records show the Veteran underwent 
surgery for his left shoulder tendonitis and subsequently 
participated in physical therapy for his condition.  

At the September 2010 hearing before the Board, the Veteran 
testified that he continues to experience neck pain since the 
1977 in-service injury.  The Veteran further testified that his 
left shoulder injury is the same as his right shoulder injury 
(for which he is now service-connected) as they are both due to 
performing search and rescue training, which involved wearing a 
horse collar and being hoisted out of the water from a helicopter 
during service related to the physical training requirement.  He 
also asserted that his service-connected right shoulder may be 
causing pain in his neck.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  This includes any 
increase in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The record includes the Veteran's credible testimony regarding 
the in-service injury to his neck and the duties that affected 
his left shoulder and continuity of symptomatology for both 
conditions since service and evidence of current disability.  A 
medical opinion is necessary to decide the claims.  38 C.F.R. § 
3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any cervical spine or left 
shoulder condition(s) which may be present.  
The claims folder should be made 
available to the examiner for review.  
Any indicated evaluations, studies, and tests 
deemed to be necessary by the examiner should 
be accomplished.  The examiner is requested 
to pay particular attention to the Veteran's 
service treatment records and post-service 
treatment records.

Based on the examination and review of the 
record, the examiner should answer the 
following questions:

(a) Is it at least as likely as not that 
any currently diagnosed cervical spine 
condition had its onset in service or is the 
result of active service or any incident 
therein? 

(b) If the answer to (a) is no, is it at 
least as likely as not that any currently 
diagnosed cervical spine condition is caused 
or aggravated by the service-connected right 
shoulder condition?  

The examiner is informed that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the clinician should indicate, to 
the extent possible, the approximate level of 
cervical spine disability present (i.e., a 
baseline) before the onset of the 
aggravation. 

(c) Is it at least as likely as not that 
any currently diagnosed left shoulder 
condition had its onset in service or is the 
result of active service or any incident 
therein?

In providing the opinions, the examiner 
should consider the Veteran's credible report 
of a neck injury in service and right 
shoulder pain as a result of duties performed 
as part of a search and rescue team.  

A rationale for all opinions expressed should 
be provided.

2.  Thereafter, readjudicate the Veteran's 
claims, with application of all appropriate 
laws and regulations, including consideration 
of 38 C.F.R. § 3.310.  If the decision with 
respect to the claims remains adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


